DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 2-6 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 11/10/22.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No.: 11141722 in view of Tateno (JP 2015/171699). 
As to Claim 1 of this Application, the following features: 
“a raw material preparation step of obtaining an aqueous mixed liquid comprising Mo, V, Sb, and Nb; an aging step of subjecting the aqueous mixed liquid to aging at more than 30° C.; a drying step of drying the aqueous mixed liquid, thereby obtaining a dried powder; and a calcination step of calcining the dried powder, thereby obtaining the oxide catalyst, wherein, in the raw material preparation step and/or the aging step, precipitation of Nb is facilitated by performing at least one operation selected from the group consisting of the following (I) to (III): (I) in the raw material preparation step, the aqueous mixed liquid is prepared by mixing a Nb raw material liquid comprising Nb with a MoVSb raw material liquid comprising Mo, V, and Sb, wherein ammonia is added to at least one of the MoVSb raw material liquid, the Nb raw material liquid, and the aqueous mixed liquid such that a molar ratio in terms of NH3/Nb in the aqueous mixed liquid is adjusted to be 0.7 or more, and in the aging step, a temperature of the aqueous mixed liquid is adjusted to more than 50° C.; (II) in the aging step, a temperature of the aqueous mixed liquid is adjusted to more than 65° C.; and (III) in the raw material preparation step, the aqueous mixed liquid is prepared by mixing a Nb raw material liquid comprising Nb with a MoVSb raw material liquid comprising Mo, V, and Sb, wherein a molar ratio in terms of H2O2/Nb in the Nb raw material liquid is adjusted to less than 0.2, and in the aging step, a temperature of the aqueous mixed liquid is adjusted to more than 50° C” are completely overlapped by Claim 1 of ‘722.  
Specifically, Claim 1 of ‘722 discloses the following, which match the features above exactly:
	“a raw material preparation step of obtaining an aqueous mixed liquid comprising Mo, V, Sb, and Nb; an aging step of subjecting the aqueous mixed liquid to aging at more than 30° C.; a drying step of drying the aqueous mixed liquid, thereby obtaining a dried powder; and a calcination step of calcining the dried powder, thereby obtaining the oxide catalyst, wherein, in the raw material preparation step and/or the aging step, precipitation of Nb is facilitated by performing at least one operation selected from the group consisting of the following (I) to (III): (I) in the raw material preparation step, the aqueous mixed liquid is prepared by mixing a Nb raw material liquid comprising Nb with a MoVSb raw material liquid comprising Mo, V, and Sb, wherein ammonia is added to at least one of the MoVSb raw material liquid, the Nb raw material liquid, and the aqueous mixed liquid such that a molar ratio in terms of NH3/Nb in the aqueous mixed liquid is adjusted to be 0.7 or more, and in the aging step, a temperature of the aqueous mixed liquid is adjusted to more than 50° C.; (II) in the aging step, a temperature of the aqueous mixed liquid is adjusted to more than 65° C.; and (III) in the raw material preparation step, the aqueous mixed liquid is prepared by mixing a Nb raw material liquid comprising Nb with a MoVSb raw material liquid comprising Mo, V, and Sb, wherein a molar ratio in terms of H2O2 /Nb in the Nb raw material liquid is adjusted to less than 0.2, and in the aging step, a temperature of the aqueous mixed liquid is adjusted to more than 50° C.”.

	Claim 1 of ‘722 does not disclose the following features of Claim 1 of this application:
“A method for producing an unsaturated nitrile, the method comprising the steps of: producing an oxide catalyst by following steps of”,
“and further comprising a step of producing an unsaturated nitrile through a gas-phase catalytic ammoxidation reaction of propane or isobutane in a presence of the produced oxide catalyst”.
	Tateno describes a method of producing an oxide catalyst for producing unsaturated nitrile (title).  The catalyst can include an Nb (abstract) in addition to Mo, V and Sb (pg. 7, para. 8).   The product made can make an unsaturated nitrile from an alkane such as propane or isobutane (pg. 18, para. 1).  The reaction process uses an ammoxidation reaction (pg. 18, para. 3).  The reaction may use gases (pg. 18, para. 2) and therefore the reaction can be a gas-phase catalytic reaction.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the catalyst of Claim 1 ‘722 for use as an ammoxidation reaction catalyst, as taught by Tateno because this mixed oxide material is known to effectively catalyze alkanes to cause an ammoxidation reaction.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tateno (JP 2015/171699).
Tateno describes a method for producing an oxide catalyst (title) which can include Mo, V, Nb and Sb added in a slurry of raw materials (pg. 8, last para).  The mixture is heated at 80 degrees C (pg. 9, para. 1), which can meet the aging feature of Claim 1.  The product is then dried (pg. 9, section “drying process”) to make a dried powder (pg. 9, last para), followed by calcination (pg. 10, para. 3-4).  
As to the Nb being prepared by one of the following steps I-III, Tateno explains that Nb is added to the oxide catalyst mixture in the form of a complex with a complexing agent, which can be H2O2 (pg. 8, para. 5).  The ratio of H2O2 to the metalloid (which can be Nb) ranges from 0.01 to 5 (pg. 9, para. 3) and combined with other metals in an aqueous solution (pg. 9, para.1 and  2).  The mixture is heated from 30-70 degrees C to propitiate the solids (pg. 9, para. 3).  This occurs prior to the drying step (pg. 9, para. 3-4).  
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05.
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  MPEP 2144.05.
			References Made of Record
The following additional references from the examiner’s search are made of record:  Ishii (WO 2014/050615).  “The Examiner has provided a machine translation of WO 2014/050615).  The citation of the prior art in this rejection refers to the machine translation unless otherwise indicated.”
Ishii describes a method of making a composite oxide use for the vapor-phase catalytic oxidation reaction by an ammoxidation reaction of propane or isobutane to make an unsaturated nitrile (abstract).  The composite oxide has the formula: 

    PNG
    media_image1.png
    71
    492
    media_image1.png
    Greyscale
 
(see abstract in English translation and see para. 13 in WO reference).
	The preparation method first makes a raw material (see pg. 5 “Raw Material Preparation Step”, lines 1-2) of Mo, V, Sb (pg. 6, lines 13-15) and Nb (pg. 6, lines 15, 25), which is then heated from 70-100 degrees C (pg. 6, lines 31-33) and then aged from 65 degrees or less (pg. 7, last para).  The resulting product is then dried to make a dry powder (Pg. 8, para. 2 under “drying step”).  Then the product is calcinated (see pg. 8, second to last para. “firing step”).  
	As to the other steps, the reference abuts step II because “under 65 degrees C” and “more than 65 degrees C” It has been held that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties.  Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).  See MPEP 2144.05.
	That is, a temperature of 64.999 degrees C and 65.001 degrees C are not expected to have greatly differing properties.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENG HAN DAVIS whose telephone number is (571)270-5823. The examiner can normally be reached 9-5:30.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fung Coris can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SHENG H DAVIS/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        
December 7, 2022